Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to an application filed 4/15/2020 claiming domestic priority to 62/834,671 filed 4/16/2019.

As filed, claims 1-3, 5, 6, 9, 11-14, 17, 19, 20, 22, and 25-30 are pending; and claims 4, 7, 8, 10, 15, 16, 18, 21, 23, and 24 are cancelled.


Election/Restrictions
Applicant’s election of Group I – Claims 1-3, 5, 6, 9, 11-14, 17, 19, 20, 22, and 25 in the reply filed on 3/5/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image1.png
    189
    206
    media_image1.png
    Greyscale
, which is compound 121 on pg. 74 of the instant specification. The claims, which read on the elected species, are instant claims 1-3, 5, 6, 9, 11, 12, 17, 19, 22, and 25, according to Applicant’s reply filed 3/5/2021.

Claims 13, 14, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event 

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2020 and 9/22/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5, 6, 9, 17, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Application of a Parallel Synthetic Strategy in the Discovery of Biaryl Acyl Sulfonamides as Efficient and Selective Nav1.7 Inhibitors”, hereinafter DiMauro.

Regarding claims 1, 2, 5, 6, 9, 17, and 25, DiMauro, for instance, teaches the following compound or pharmaceutical composition thereof as selective Nav1.7 Inhibitor.  The pharmaceutical composition were made with a pharmaceutically acceptable excipient when the following compound were tested in the human Nav1.7 binding assay.


    PNG
    media_image2.png
    387
    341
    media_image2.png
    Greyscale
(pg. 7819, Scheme 1, compound 5)
Wherein: instant variable X6 is N; instant variables X1-X5 are CH; instant variable R1 is S(=O)2Me; instant variable R is chlorine; instant variable n is 1; and instant variable R2 is CF3.

    PNG
    media_image3.png
    547
    340
    media_image3.png
    Greyscale
(pg. 7836, left column)

Claims 1, 2, 5, 6, 9, 17, 19, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Application Publication No. WO2017/087608, hereinafter Claremon.

Regarding claims 1, 2, 5, 6, 9, 17, 19, 22, and 25, Claremon, for instance, teaches the following compound or pharmaceutical composition thereof as RORγ modulator.

    PNG
    media_image4.png
    56
    520
    media_image4.png
    Greyscale

(pg. 41, paragraph 00119, compound Hy1A-2)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(structure of the above-mentioned compound)

Wherein: instant variable X6 is N; instant variables X1-X5 are CH; instant variable R1 is substituted alkyl; instant variable R is CF3; and instant variable n is 0.


    PNG
    media_image6.png
    345
    685
    media_image6.png
    Greyscale

(pg. 26, paragraph 0086)

    PNG
    media_image7.png
    85
    665
    media_image7.png
    Greyscale

(pg. 4, paragraph 0013)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 6, 9, 17, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,718,703, hereinafter Harada.

Regarding claims 1-3, 5, 6, 9, 17, 22, and 25:
Determining the scope and contents of the prior art:   



    PNG
    media_image8.png
    236
    316
    media_image8.png
    Greyscale
(column 8, lines 10-27)

    PNG
    media_image9.png
    172
    624
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    74
    623
    media_image10.png
    Greyscale

(column 43-44, Table A-continued, Ex. No. 1.071)

Wherein: instant variables X1-X6 are CH; instant variable R1 is substituted alkyl; instant variable R is F; and instant variable n is 0.

Ascertaining of the difference between the prior art and the claim at issue:   
explicitly teaches that the 4-F substituted phenoxy group (shown by box below) is connected to the naphthalene group at the position, as indicated by the arrow below.

    PNG
    media_image11.png
    205
    251
    media_image11.png
    Greyscale

Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). 
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be therapeutically active as GlyT2 inhibitor).
Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The 
	Thus, the instant claims are prima facie obvious.

Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-3, 5, 6, 9, 17, 19, 22, and 25 are rejected.
Claims 11 and 12 are objected.
Claims 13, 14, 20, and 26-30 are withdrawn.
Claims 4, 7, 8, 10, 15, 16, 18, 21, 23, and 24 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626